DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1, 8 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,337,357. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the currently claimed invention disclose a tool bar with a center frame, wings, fold arms and flex cylinders.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-9 and 11-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naylor et al. (2015/0068779).
Regarding claims 1 and 15, Naylor et al. discloses an agricultural tool bar comprising:
A center section (13)
Left and right inner wing assemblies (15) on opposite sides of the center section
Left and right outer wing assemblies (17)  pivotally connected to outer ends of the left and right inner wing assemblies, respectively for pivot movement about a horizontal axis
Left and right hydraulic flex cylinders (43) having opposite ends connected to the left and right inner and outer wing assemblies respectively, to control pivotal movement of the left and right outer wing assemblies about the horizontal axes (pgph 0026) at a flex joint (37)
Wherein the hydraulic cylinder is a lock member on each wing adjacent each flex joint to selectively lock the flex joint to prevent flexing of the wing and unlock the flex joint to permit flexing of the wing (pgph 0026)


Regarding claim 8, Naylor discloses a method of controlling flexing of inner and outer wing sections of a tool bar comprising, extending an arm (69) of a hydraulic cylinder (43) mounted to the inner and outer wing sections to lock the wing sections against flexing (pgph 0026) and retracting the arm of the hydraulic cylinder to permit flexing (pgph 0026).


Regarding claim 2, the hydraulic flex cylinders (43) each have an arm (69) which extends to lock the outer wing assemblies against pivotal movement and retracts to permit pivotal movement of the outer wing assemblies.

Regarding claims 3 and 9, the hydraulic flex cylinders are inclined (depending on the degree of extension/retraction of cylinder).

Regarding claim 4, one end of each hydraulic flex cylinder (43) is mounted to a pivotal arm (37) attached to respective ones of the inner wing assemblies.

Regarding claim 16, the lock member is a hydraulic cylinder (43) having opposite ends connected to the wing on opposite sides of the flex joint (37).

Regarding claim 17, the hydraulic cylinder (43) includes an arm (69) extendable to lock the flex joint (37) and retractable to unlock the flex joint (pgph 0026).

Regarding claims 11, 12 and 20, Naylor discloses a hydraulic system for remotely controlling from a tractor cab the folding and unfolding of the wings between the field and transport positions, and the lock member being coupled to the hydraulic system for locking and unlocking the flex joint (37).

Regarding claims 13 and 14, Naylor discloses that the arm is both extensible and retractable before the wing sections are folded and after the wing sections are unfolded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naylor et al. (2015/0068779) as applied to claims 1, 8 and 15 above and further in view of Peterson et al. (5,540,290).

Regarding claims 5, 10 and 18, Naylor discloses the invention as described above, but fails to disclose adjusters associated with the cylinders to align the wing sections with the center section.  Like Naylor, Peterson also discloses a folding toolbar.  Unlike Naylor, Peterson discloses the use of shims (144) and other adjustment mechanisms (184) to maintain or adjust the wings with respect to the center section.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize adjustment mechanisms in Naylor as taught by Peterson as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) to ensure that the wings are properly aligned with the center section during use.

Regarding claims 6-7 and 19, the combination discloses extensible and retractable member on a threaded shaft (188) to adjust the extension and retraction of the hydraulic flex cylinder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hahn (10,064,323) also reads on at least the independent claims because it discloses hydraulic cylinders and lock valves that read on the claimed lock member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671